Citation Nr: 1501621	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  08-33 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative disease of the right thumb with limited motion.

2. Entitlement to an initial compensable rating for limited motion of the right middle finger.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran was a Member of the Reserve from September 1975 to October 1990, with multiple periods of active duty for training.  His representative has indicated that earlier reserve membership has not been verified or recognized.  As exact dates of duty do not come into effect in the outcome of this case, further verification will not be undertaken.

This matter initially came before the Board of Veterans' Appeals on an appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case comes to the Board from the RO in Montgomery, Alabama.  

This appeal was previously before the Board in August 2012.  The Board remanded these issues for additional development, and they have been returned to the Board for further review.  

A review of the Veteran's Virtual VA electronic claims file reveals VA treatment records pertinent to the issues on appeal.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals no records. 

As stated in the Board's August 2012 remand, the issues of entitlement to service connection for a cervical spine disorder and for the residuals of a traumatic brain injury have been raised by the record in a June 2012 statement by the Veteran's representative, but still have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for a second time for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACT

1. The Veteran's right thumb disability has not been manifested by a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

2. The Veteran's right middle finger disability has not been manifested by a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or by a limitation of extension by more than 30 degrees.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for degenerative disease of the right thumb with limited motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.31, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5228 (2014).

2. The criteria for a compensable rating for limited motion of the right middle finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.31, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5229 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2007.  The Veteran indicated in April 2007 that he had provided all evidence that would support his claim.  The claim was last adjudicated in January 2013. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, and written statements of the Veteran.

The Veteran requested a hearing at the RO before a Decision Review Officer in October 2008 but, in May 2011, he withdrew the request.  

Pursuant to the August 2012 Board remand, VA requested an additional VA examination, which the Veteran was afforded in August 2012.  All additional evidence was associated with the claims file and considered in the January 2013 supplemental statement of the case.  Therefore, the Board finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

Degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved; if the limitation of motion of the joint involved is noncompensable, a rating of 10 percent for each major joint or group of minor joints is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For VA purposes, the fingers of a hand are a group of minor joints.  38 C.F.R. § 4.45.  Traumatic arthritis established by X-ray is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Limitation of motion of the thumb is evaluated as follows: a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers (20 percent); a gap of one to two inches (10 percent); and a gap of less than one inch (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5228.  

Limitation of motion of the middle finger is evaluated as follows: a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or extension limited by more than 30 degrees (10 percent); and a gap of less than one inch and extension limited by no more than 30 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5229.

Both of the above ratings are the same for the major and minor extremity.  Both contain notations suggesting consideration of evaluation as amputation and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

Other specific disorders of the thumb and middle finger are evaluated as follows.  Ankylosis of the thumb can warrant a disability rating of 20 percent if unfavorable and 10 percent if favorable.  38 C.F.R. § 4.71a, Diagnostic Code 5224 (2014).  Ankylosis of the middle finger can warrant a disability rating of 10 percent whether it is favorable or unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2014).  Unfavorable ankylosis of both the thumb and middle finger in the major extremity can warrant a disability rating of 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5219 (2014).  Favorable ankylosis of both the thumb and middle finger in the major extremity can warrant a disability rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5223 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis

The Veteran contends that his right thumb and middle finger disabilities warrant ratings higher than the respective 10 percent and noncompensable ratings that have been in effect since April 2007.  In connection with his claim for service connection, the Veteran underwent a VA examination in July 2007 that found a gap of less than one inch when the Veteran attempted to oppose the fingers of his right hand with his thumb.  The examiner also found, in the Veteran's right middle finger, extension limited by less than 30 degrees.  The examiner's findings with respect to a gap between the Veteran's middle finger and palm upon flexion are ambiguous; the examiner indicated that there was a gap for at least one finger but indicated no gap for each specific finger.  The examiner noted that X-rays showed degenerative arthritis and found that there was no ankylosis in any digit.  

In connection with his appeal for an increased rating, the Veteran was afforded a second VA examination in June 2011.  That examiner noted pain as well as "Mild to moderate" decreased right hand strength, limited motion, and weakness in all fingers and the thumb, but noted no decrease in dexterity.  The examiner rated the flexibility of each joint of the middle finger but gave no overall estimate of the finger's limitation of extension.  An X-ray in conjunction with the exam showed "Degenerative osteophytic changes involving the joints."  The examiner's diagnosis was degenerative joint disease of the right thumb and limited motion of the right middle finger.  

In August 2012, the Board remanded for an additional examination because the June 2011 examiner did not address the rating criteria for limitation of motion.  Pursuant to the Board's remand, the Veteran was afforded a third VA examination in August 2012.  The examiner noted that the Veteran's symptoms included "intermittent pain to entire hand, with intermittent spasms to the hand and fingers, weakness to right hand, limited motion of the 3rd finger," and that the Veteran experienced flare-ups that impacted the functioning of his right hand by decreasing his grip.  With respect to the Veteran's right thumb, the examiner found a gap of less than one inch and no objective evidence of painful motion.  With respect to the Veteran's right middle finger, the examiner also found a gap of less than one inch and no objective evidence of painful motion.  The examiner observed limitation of extension in the Veteran's right middle finger, but by no more than 30 degrees; upon repetition, there was additional limitation of motion in the middle finger, but any such limitation was still below the 30 degree threshold.  The examiner listed the functional impact of the Veteran's conditions as decreased grip and weakness in the right hand as well as incoordination and impaired ability to execute skilled movements smoothly in the right middle finger.  An X-ray at this time showed degenerative or traumatic arthritis.  The examiner found no sign of ankylosis in the Veteran's right middle finger or right thumb.  In a November 2012 addendum, the examiner added that she had reviewed the Veteran's claims file.  

Based on this evidence, the record preponderates against entitlement to a rating in excess of 10 percent for the Veteran's right thumb disability or a compensable rating for the Veteran's middle finger disability based on limitation of range of motion throughout the entire rating period.  See Hart, 21 Vet. App. 505.  At no time has the Veteran demonstrated a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, which does not warrant a rating any greater than the currently assigned 10 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5228.  The Veteran has also not demonstrated at any time a gap of more than one inch between the right middle fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or limitation of right middle finger extension of more than 30 degrees, at least one of which would be required for a compensable evaluation for limitation of motion of the right middle finger.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  The August 2012 examiner found no objective evidence of painful motion in either digit and found that, in addition to limitation of motion, only a few of the DeLuca factors were present: weakness of the right hand and incoordination of the right middle finger.  There is no evidence suggesting a basis for an increased rating based on limitation of motion.

The Board has also taken the Veteran's lay statements into account.  The Veteran is competent to report his own observations with regard to the symptomatology of his right thumb and right middle finger disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran reports that he is right-handed.  In a June 2007 statement, the Veteran noted that his right thumb was "tight and unable to fully bend."  In an October 2008 statement, the Veteran noted "moderate to severe limitation of motion" in his right thumb and "small use of [his right] middle finger, with pain and paralysis."  These statements are broadly consistent with the medical evidence of record, including the findings of the three VA examinations.  In his December 2007 notice of disagreement, the Veteran asserted that the July 2007 VA examiner failed to take into account "the amount of pain I'm experiencing or my quality of life."  Pain alone, however, "does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011).  Pain is relevant, but only to the extent that it results in functional loss.  Id. at 38 (citing 38 C.F.R. § 4.40).  The competent medical evidence of record shows that the Veteran's pain does not limit the functioning of his right thumb or right middle finger in a way that would meet the criteria for an increased rating.   

The Board has additionally considered whether there are any other Diagnostic Codes which could apply to the Veteran's current right thumb and right middle finger disabilities.  Physical examinations have not shown, however, any sign of ankylosis in either of those digits and there is no evidence that the limitation of function in either digit is so severe as to be equivalent to amputation.  Whether the Veteran's arthritis is degenerative or traumatic, it would only warrant a 10 percent rating for a group of minor joints if limitation of motion were noncompensable.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 & 5010.  Because the joints of the fingers are collectively a group of minor joints for VA rating purposes and the Veteran already has a 10 percent rating for limitation of motion in his right thumb, an additional 10 percent rating for arthritis is not warranted, despite the current noncompensable rating for limitation of motion in the Veteran's right middle finger.  38 C.F.R. § 4.45.  The Veteran has peripheral neuropathy in his right arm, for which he is already service connected with a 30 percent disability rating.  The record does not show any other diagnoses or significant symptomatology of the right thumb or right middle finger that could merit a higher rating.  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating or ratings can be assigned.  

Extraschedular Consideration

Since the rating criteria for thumb and middle finger disorders reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate and no referral for extraschedular consideration is required.  See  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The evidence fails to show anything unique or unusual about the Veteran's right thumb and right middle finger disabilities that would render the schedular criteria inadequate.  There are no additional symptoms due to his thumb and middle finger disabilities that are not addressed by the Rating Schedule, and to the extent that the Veteran's thumb and middle finger disabilities interfere with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  There is no showing that this holding is pertinent to the instant case, especially given the Veteran's separate 30 percent disability rating for peripheral neuropathy in his right arm.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  The disability picture is contemplated by the rating schedules and the assigned schedular ratings are, therefore, adequate.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for these disabilities.  

In sum, there is no basis for assignment of a rating in excess of 10 percent for a right thumb disability or a compensable rating for a right middle finger disability based on limitation of range of motion at any time during the current appeal.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the assignment of compensability ratings any higher than those currently existing or assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990)


ORDER

1. Entitlement to an initial rating in excess of 10 percent for degenerative disease of the right thumb with limited motion is denied.

2. Entitlement to an initial compensable rating for limited motion of the right middle finger is denied.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


